DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the last line of the claim recites “wherein the Gurley number of the separator” but should recite “wherein a Gurley number of the separator” in order to have correct antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2003/0104273), and further in view of Kuzuoka et al. (US PGPub 2021/0167393, which has a foreign priority date of January 20, 2016).
Regarding Claims 1 and 6, Lee discloses in Fig. 8 a separator (multi-component composite film) ([0067], [0075]-[0080]), comprising:
a porous substrate (41) ([0067], [0069], [0075]-[0080], [0091]); and
a layer (42) comprising a binder ([0067], [0071], [0075]-[0080], [0091]).
Lee further discloses wherein the layer (42) may further comprise inorganic particles ([0073]).
It would have been obvious to one of ordinary skill in the art to utilize inorganic particles in the layer of Lee, as disclosed by Lee, wherein the skilled artisan would have reasonable expectation that such would successfully form the heat-resistant layer and thereby form the separator desired by Lee.
Thus, modified Lee discloses wherein the layer (42) is a heat resistant layer ([0073]), as evidenced by [0050], [0057] of the instant specification. 
Modified Lee further discloses wherein the heat-resistant layer (42) is formed on the surface of the porous substrate (41) by coating a heat-resistant slurry on a nonporous precursor substrate (support layer film) to form a coated nonporous substrate, and stretching the coated nonporous precursor substrate to form a separator comprising the porous substrate (41) and the heat-resistant layer (42) ([0067], [0075]-[0080], [0091]).
Thus, modified Lee suggests wherein the heat-resistant layer (42) is disposed on a surface of the porous substrate (41) in a range of 10% to 90% of the total surface area of the porous substrate (41), wherein the Examiner notes that the pores of the heat-resistant layer correspond with the surface area of the porous substrate (41) in which the heat-resistant layer (42) is not disposed on. 
Furthermore, modified Lee discloses wherein the pore size and its distribution of the heat-resistant layer (42) and the porous substrate (41) are affected by the method of forming the pores (i.e. the stretching method) ([0091]-[0092]), wherein the heat-resistant layer (42) has a pore size of 10 µm at most and a thickness in the range of 0.01 µm to 25 µm ([0097]).
The Examiner notes that the heat-resistant layer (42) is disposed on a surface of the porous substrate (41) and that the heat-resistant layer (42) comprises pores ([0067], [0075]-[0080], [0091]) and consequently such must necessarily and inherently be disposed on a surface of the porous substrate (41) in a range of greater than 0% and less than 100% of the total surface area of the porous substrate (41).
It would have been obvious to one of ordinary skill in the art to optimize the pore size and its distribution of the heat-resistant layer through the method of stretching the coated nonporous substrate, as disclosed by modified Lee, such that the heat-resistant layer is disposed on a surface of the porous substrate in a range of 10% to 90% of the total surface area of the porous substrate, wherein the skilled artisan would have reasonable expectation that such would successfully form the heat-resistant layer and consequently the separator desired by modified Lee.
However, modified Lee remains silent regarding a Gurley number of the separator.
Consequently, modified Lee does not disclose wherein the Gurley number of the separator is less than 220 sec.
Kuzuoka teaches a separator comprising a porous substrate and a heat resistant layer comprising a binder and a plurality of inorganic particles ([0140], [0164]-[0165]), wherein the separator necessarily and inherently has a Gurley number ([014]-[0150]).
Kuzuoka further teaches wherein the Gurley number represents the difficultly of an ion to pass through the separator in the thickness direction ([0150]). A small Gurley number means that an ion easily passes through the separator, while a large Gurley number means that an ion hardly passes through the separator ([0150]).
Specifically, Kuzuoka wherein the Gurley number of the separator is preferably in the range of 1 to 300 sec in order to obtain favorable ion permeability and superior discharge property ([0149], and extremely preferably in the range of 1 to 100 sec ([0147]-[0148]), which falls within and therefore reads on the instantly claimed range of less than 220 sec.
It would have been obvious to one of ordinary skill in the art to form the separator of modified Lee to have a Gurley number in the range taught by Kuzuoka, in order to obtain favorable ion permeability and superior discharge property, wherein the skilled artisan would have reasonable expectation that such would successfully form the separator desired by modified Lee.
Regarding Claim 2, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the heat-resistant layer (42) is a single layer comprising pores ([0067], [0075]-[0080], [0091], i.e. is all connected) and therefore modified Lee discloses wherein the heat-resistant layer (42) is a continuous network structure. 
Regarding Claim 3, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the thickness of the heat-resistant layer (42) is in the range of 0.01 µm to 25 µm ([0086]), which encompasses the instantly claimed range of 0.01 µm to 20 µm.
It would have been obvious to one of ordinary skill in the art to utilize the encompassing portion of the range disclosed by modified Lee for the thickness of the heat-resistant layer, wherein the skilled artisan would have reasonable expectation that such would successfully form the separator desired by modified Lee. 
Regarding Claim 7, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the binder is selected from at least one of the group consisting polyvinylidene fluoride (PVDF), polyvinylidene fluoride-hexafluoropropylene (PVDF-HFP), poly(methyl)(meth)acrylate (P(M)(M)A), polyacrylonitrile (PAN), polyvinylacetate (PVA), polyethylene oxide (PEO), or combinations thereof ([0071]).
It would have been obvious to one of ordinary skill in the art to utilize polyvinylidene fluoride (PVDF), polyvinylidene fluoride-hexafluoropropylene (PVDF-HFP), poly(methyl)(meth)acrylate (P(M)(M)A), polyacrylonitrile (PAN), polyvinylacetate (PVA), polyethylene oxide (PEO), or combinations thereof as the binder of modified Lee, as disclosed by modified Lee, wherein the skilled artisan would have reasonable expectation that such would successfully function as the binder and thereby form the separator desired by modified Lee.
Regarding Claim 8, modified Lee discloses all of the limitations as set forth above. Modified Lee further discloses wherein the inorganic particles are selected from at least one the group consisting of MgO, SiO2, A2O3, TiO2, or combinations thereof ([0073]).
It would have been obvious to one of ordinary skill in the art to utilize MgO, SiO2, A2O3, TiO2 as the inorganic particles of modified Lee, as disclosed by modified Lee, wherein the skilled artisan would have reasonable expectation that such would successfully function as the inorganic particles and thereby form the separator desired by modified Lee.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2003/0104273) in view of Kuzuoka et al. (US PGPub 2021/0167393, which has a foreign priority date of January 20, 2016), as applied to Claim 1 above, and further in view of Yu et al. (US PGPub 2016/0028066).
Regarding Claims 4-5, modified Lee discloses all of the limitations as set forth above. While modified Lee discloses wherein the heat-resistant layer (42) comprises a binder ([0071]) and inorganic particles ([0073]), modified Lee remains silent regarding the ratio of the binder to the inorganic particles and regarding characteristics of the inorganic particles.
Consequently, modified Lee does not disclose wherein the heat-resistant layer comprises 1 to 20 parts by weight of the binder and 80 to 99 parts by weight of the inorganic particles and further wherein the median diameter (D50) of the inorganic particles is in the range of 0.01 µm to 10 µm.
	Yu teaches a separator comprising a porous substrate and a heat-resistant layer comprising a binder and a plurality of inorganic particles ([0035]).
	Specifically, Yu teaches wherein the heat-resistant layer preferably comprises 1 to 50 parts by weight of the binder, which encompasses the instantly claimed range of 1 to 20, and 50 to 99 parts by weight of the inorganic particles, which encompasses the instantly claimed range of 80 to 99, in order to prevent excessive amounts of the binder which causes the vacant space formed between the inorganic particles to be reduced, thereby decreasing the pore size and porosity of the heat-resistant layer and consequently deteriorating performances of the battery, while achieving adhesion between the inorganic particles and sufficient mechanical properties of the battery.
	It would have been obvious to one of ordinary skill in the art to utilize the encompassing portions of the ranges taught by Yu for the ratio of the binder to the inorganic particles in the heat-resistant layer of modified Lee in order to excessive amounts of the binder which cause deteriorating performances of a battery while achieving adhesion between the inorganic particles and sufficient mechanical properties of the battery.
	Yu further teaches wherein the size of the inorganic particles is not particularly limited but preferably are in the range of 0.01 µm to 10 µm in order to achieve good dispersibility, thereby having good control of the structure and properties of the heat-resistant layer, while preventing a reduction in mechanical properties that causes an increase in the possibility of an internal circuit short during charge/discharge of a battery due to the excessive large pore size ([0041]).
	It would have been obvious to one of ordinary skill in the art to utilize inorganic particles having a median diameter (D50) in the range of 0.01 µm to 10 µm as the inorganic particles of modified Lee, as further taught by Yu, in order to achieve good dispersibility, thereby having good control of the structure and properties of the heat-resistant layer of modified Lee while preventing a reduction in mechanical properties that causes an increase in the possibility of an internal circuit short during charge/discharge of a battery due to the excessive large pore size.
Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. 
Regarding amended Claim 1, the Applicant argues that the purpose of the present invention is to provide a separator with a heat-resistant layer having inorganic particles, which has great heat resistance and puncture strength and can still maintain suitable water content, good air permeability, and lower AC impedance ([0007]).
Lee discloses a separator ([0021]-[0025]) comprising a polymer support layer film and a gellable polymer layer united with each other without an interface between them (Fig. 8) to provide a battery having the separator with good adhesion between an electrode and a polymer electrolyte, and good ionic conductivity and mechanical properties.
However, the Applicant argues that there is an obvious interface present between the porous substrate and the heat-resistant layer of the separator as shown in Fig. 5 of the present application. Accordingly, the separator disclosed by Lee and the separator according to the present application are of different structure.
The Examiner respectfully disagrees and first notes that that the prior art does not need to recognize the same technical effect or solve the same problem as that of the claimed invention. So long as the structure of separator is the same as that of the claimed invention, the prior art will read on the claimed invention no matter the motivation for arriving at said structure or the recognized technical effect of said structure.
Furthermore, the Examiner notes that the argument is not commensurate with the scope of the claim because Claim 1 does not require the separator to comprise an interface. 
Furthermore, the Applicant argues that [0091] of Lee discloses wherein the stretching process is performed after forming the gellable polymer layer on either or both sides of the support layer film, and as mentioned in [0021]-[0025] of Lee, the support layer film and the porous gellable polymer layer are united with each other without an interface between them (Fig. 8 of Lee), which results in the porous gellable polymer layer being disposed on the surface of the support layer film in 100% of the total surface area of the support layer film, in contrast to the range of 10% to 90% as recited in Claim 1.
The Examiner respectfully disagrees and notes that the Applicant has not provided any reasoning or evidence as to why forming the support layer film and the porous gellable layer without an interface between them would result in the porous gellable polymer layer being disposed on the surface of the support layer in 100% of the total surface area of the support layer film.
For example, as noted in the rejection above, Lee discloses wherein the heat-resistant layer (42) is formed on the surface of the porous substrate (41) by coating a heat-resistant slurry on a nonporous precursor substrate (support layer film) to form a coated nonporous substrate, and stretching the coated nonporous precursor substrate to form a separator comprising the porous substrate (41) and the heat-resistant layer (42) ([0067], [0075]-[0080], [0091]).
Thus, Lee suggests wherein the heat-resistant layer (42) is disposed on a surface of the porous substrate (41) in a range of 10% to 90% of the total surface area of the porous substrate (41), wherein the Examiner notes that the pores of the heat-resistant layer correspond with the surface area of the porous substrate (41) in which the heat-resistant layer (42) is not disposed on. 
Furthermore, Lee discloses wherein the pore size and its distribution of the heat-resistant layer (42) and the porous substrate (41) are affected by the method of forming the pores (i.e. the stretching method) ([0091]-[0092]), wherein the heat-resistant layer (42) has a pore size of 10 µm at most and a thickness in the range of 0.01 µm to 25 µm ([0097]).
The Examiner notes that the heat-resistant layer (42) is disposed on a surface of the porous substrate (41) and that the heat-resistant layer (42) comprises pores ([0067], [0075]-[0080], [0091]) and consequently such must necessarily and inherently be disposed on a surface of the porous substrate (41) in a range of greater than 0% and less than 100% of the total surface area of the porous substrate (41).
It would have been obvious to one of ordinary skill in the art to optimize the pore size and its distribution of the heat-resistant layer through the method of stretching the coated nonporous substrate, as disclosed by Lee, such that the heat-resistant layer is disposed on a surface of the porous substrate in a range of 10% to 90% of the total surface area of the porous substrate, wherein the skilled artisan would have reasonable expectation that such would successfully form the heat-resistant layer and consequently the separator desired by Lee.
The Applicant further argues that when the heat-resistant layer covering rate on the substrate is too high, the air permeability and AC impedance of the separator will be affected and the water content of the separator will be increased ([0055] of the instant specification). When the heat-resistant layer covering rate on the substrate is too low, the heat resistance of the separator will not be improved, see Examples 1-6 in Tables 1-2 of the instant specification. 
Therefore, the Applicant argues that Lee fails to disclose “wherein the Gurley number of the separator is less than 220 sec” as recited in amended Claim 1.
The Examiner respectfully disagrees and notes that, as stated above, the Applicant has not provided any reasoning or evidence as to why forming the support layer film and the porous gellable layer without an interface between them would result in the porous gellable polymer layer being disposed on the surface of the support layer in 100% of the total surface area of the support layer film nor any reasoning or evidence as to why it would not have been obvious to one of ordinary skill in the art to optimize the pore size and its distribution of the heat-resistant layer through the method of stretching the coated nonporous substrate, as disclosed by Lee, such that the heat-resistant layer is disposed on a surface of the porous substrate in a range of 10% to 90% of the total surface area of the porous substrate.
Thus, in combination with Lee’s silence regarding a Gurley number of the separator, the Applicant’s argument that Lee fails to disclose wherein the Gurley number of the separator is less than 220 sec is a mere allegation. 
Finally, the Applicant argues that since the separator disclosed by Lee and the separator of the present invention have a different structure, one of ordinary skill in the art cannot reasonable expect a separator obtained by modifying Lee with great resistance and puncture strength and can still maintain suitable water content, good air permeability, and lower AC impedance as those of the separator disclosed in Claim 1. 
The Examiner respectfully disagrees. As shown in the rejection above, the separator disclosed by modified Lee and the separator of the claimed invention have the same structure and therefore the skilled artisan would have reasonable expectation that the separator of modified Lee would achieve a great resistance and puncture strength and can still maintain suitable water content, good air permeability, and lower AC impedance.
Furthermore, the Examiner emphasizes that the differences between the separator disclosed by modified Lee and the separator of the present invention that have been argued by the Applicant, such as the separator comprising an interface, have not been claimed and therefore such arguments are not commensurate with the scope of the claims. 
Thus, the arguments are not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        June 23, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
July 13, 2022